        Case 18-60018 Document 82-2 Filed in TXSB on 01/28/19 Page 1 of 2
           IN THE UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                             §
                                   §
Garden Oaks Maintenance Org., Inc. § CASE NO. 18-60018-H2-11
                                   §
     DEBTOR                        §
          ORDER APPROVING SOLICITATION MATERIAL
                             [Relates To Docket #________]

It is
        ORDERED that the attached summary is hereby approved to be included in
any or all of the solicitation packages, and it is further
        ORDERED that for purposes of soliciting acceptances/rejections of the
Debtor’s proposed Chapter 11 Plan, the following material shall be provided to the
identified Classes:


                 a. Exhibit A (the “Summary”) to be included in all packages for
                    all classes, printed on yellow paper.

                 b. Classes 1, 2, 3 and 4
                        i. Summary
                       ii. Ballot
                      iii. Order Setting Deadlines
                      iv. Plan (exhibits on request)
                       v. Disclosure Statement (exhibits on request)

                 c. Class 5(a)
                        i. Summary
                       ii. Ballot
                      iii. Order Setting Deadlines
                      iv. Plan (exhibits on request)
                       v. Disclosure Statement (exhibits on request)
                      vi. Redlined and Clean Version of Bylaws
                     vii. Redlined and Clean Version of Section 1 Amended Deed
                           Restrictions

                 d. Class 5(b)
                       i. Summary
     Case 18-60018 Document 82-2 Filed in TXSB on 01/28/19 Page 2 of 2
                     ii.   Ballot
                   iii.    Order Setting Deadlines
                    iv.    Plan (exhibits on request)
                     v.    Disclosure Statement (exhibits on request)
                    vi.    Redlined and Clean Version of Bylaws
                   vii.    Redlined and Clean Version of Section 2 Amended Deed
                           Restrictions

              e. Class 5(c)
                     i. Summary
                    ii. Ballot
                   iii. Order Setting Deadlines
                   iv. Plan (exhibits on request)
                    v. Disclosure Statement (exhibits on request)
                   vi. Redlined and Clean Version of Bylaws
                  vii. Redlined and Clean Version of Section 3 Amended Deed
                        Restrictions

                f. Class 5(d)
                        i. Summary
                       ii. Ballot
                      iii. Order Setting Deadlines
                      iv. Plan (exhibits on request)
                       v. Disclosure Statement (exhibits on request)
                      vi. Redlined and Clean Version of Bylaws
                     vii. Redlined and Clean Version of Section 5 Amended Deed
                           Restrictions
     and it is further

           ORDERED that the documents identified above for each Class shall
     be referred to as the “Solicitation Package”.

Dated: _______________

                                ___________________________________
                                UNITED STATES BANKRUPTCY JUDGE
